Citation Nr: 1446457	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating for diabetes mellitus, Type II, in excess of 20 percent prior to April 29, 2010; 60 percent from April 29, 2010 to May 30, 2014; and 20 percent from May 30, 2014, to include the propriety of a reduction from 60 percent to 20 percent, effective May 30, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 Regional Office (RO) in St. Louis, Missouri rating decision, which granted entitlement to service connection for diabetes mellitus and assigned a 20 percent rating from the date of claim.

In September 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.

In October 2008, the Board remanded the claim for additional development.  In August 2010, the Board denied entitlement to an increased rating greater than 20 percent for the Veteran's diabetes mellitus prior to April 29, 2010 and granted entitlement to a 60 percent rating from April 29, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  The August 2011 Order vacated the August 2010 Board decision in its entirety, including the grant of an increased rating of 60 percent for diabetes mellitus from April 29, 2010.  As this increased rating was effectuated by the RO in September 2010 the Board will not disturb this rating. 

In addition, the Court adopted the findings of an August 2011 Joint Motion for Remand (JMR) that concluded that the Board failed to include and address the issue of entitlement to TDIU from April 29, 2010, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2012, the Board remanded the issues of entitlement to increased initial ratings for Type II diabetes mellitus and entitlement to a TDIU for additional development.  

In a June 2014 rating decision, the RO, in relevant part, granted increased ratings for diabetic peripheral neuropathy of the right and left lower extremities, each from 10 percent to 40 percent, effective July 26, 2010; granted service connection for peripheral neuropathy of the right and left upper extremities, each evaluated as 20 percent disabling, effective December 12, 2011; reduced the assigned evaluation for Type II diabetes mellitus from 60 percent to 20 percent, effective May 30, 2014; and granted entitlement to a TDIU, effective April 29, 2010.  

The Veteran has expressed continued dissatisfaction with his current rating for diabetes mellitus, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

As noted in the Board's previous remand, however, as to separate ratings for compensable complications of the Veteran's diabetes, the Board notes that the August 2011 JMR indicated concern that the Board failed to adequately consider evidence of diabetic retinopathy and neuropathy of the extremities and whether such problems were secondary to the Veteran's service-connected diabetes mellitus.  Subsequent to the case having been appealed to the Court in a December 2010 rating decision the RO granted entitlement to service connection for bilateral lower extremity diabetic peripheral neuropathy and assigned a separate 10 percent rating for each of the Veteran's lower extremities, effective from September 8, 2008.  In the June 2014 rating decision, the RO granted entitlement to service connection bilateral upper extremity diabetic peripheral neuropathy and assigned a separate 20 percent rating for each of the Veteran's upper extremities, effective December 12, 2011.  The RO also granted entitlement to a TDIU, effective April 29, 2010.  The Veteran has not since expressed disagreement with either the disability ratings or effective dates assigned for those awards.  For this reason, the Board concludes that those matters have been resolved in favor of the Veteran, and are not presently before the Board on appeal.  

The issue of whether new and material evidence has been submitted to re-open a claim for service connection for hypertension secondary to service-connected diabetes mellitus has been raised by the record (see December 2008 VA examination report suggesting hypertension is a complication of diabetes and May 2014 VA examination report noting that conditions due to diabetes include . . . hypertension (in the presence of diabetic renal disease)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus, type II, is currently rated at 20 percent prior to April 29, 2010, 60 percent from April 29, 2010 to May 30, 2014, and 20 percent from May 30, 2014.  The Veteran alleges that his symptoms of diabetes mellitus warrant an increased initial ratings in excess of those currently assigned.  In the August 2014 Informal Hearing Presentation, the Veteran's representative contended that a 100 percent evaluation is warranted for the Veteran's diabetes mellitus throughout the duration of the claim.

The August 2011 JMR indicated that the Board failed to adequately consider evidence of retinopathy and evidence suggesting that retinopathy is related to the Veteran's service-connected diabetes mellitus.  In a September 2005 form statement regarding the Veteran's diabetes mellitus, Dr. Y, the Veteran's private primary care physician, indicated that the Veteran had "visual" complications directly related to his service-connected diabetes mellitus.  The Veteran was afforded a VA eye examination in October 2005 during which the examiner diagnosed (1) diabetes without retinopathy and (2) ocular hypertension, a non-service-connected disease.  During VA eye consultation on December 14, 2007, diagnoses included minimal right background diabetic retinopathy and history of ocular hypertension.  VA ophthalmology note dated April 23, 2008, shows diagnosis of minimal background diabetic retinopathy in the right eye.  VA diabetic eye consultation note dated December 10, 2008, shows a diagnosis of minimal background diabetic retinopathy of the left eye.  A VA primary care note dated April 7, 2009, shows active problems of diabetes with ophthalmological manifestations and mild non proliferative diabetic retinopathy.  Subsequent VA ophthalmology notes dated December 1, 2010, May 3, 2011, December 9, 2011, July 11, 2012, February 15, 2013, and September 9, 2013, each show diagnoses of mild background diabetic retinopathy and history of ocular hypertension with notation of history of low sugar coma in April 2010 with possible nerve damage from that episode.  

In accordance with the Board's March 2012 remand instruction to afford a VA examination to determine the current severity of his diabetes mellitus and any complications of his diabetes mellitus, the Veteran underwent a series of VA examinations in May 2014; however, he was not afforded an eye examination to determine whether a separate award is warranted based on eye conditions related to the Veteran's diabetes.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand of the diabetes mellitus issue is necessary to obtain an examination to determine whether the Veteran has a current eye disability, to include diabetic retinopathy and ocular hypertension with question of possible nerve damage from an episode of hypoglycemia in April 2010, that is caused or aggravated by his diabetes mellitus.



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from all applicable VA medical facilities for treatment received from November 2013 to the present.

2. After the above records are obtained, schedule the Veteran for a VA eye examination to determine if he has a current disability of either eye, to include diabetic retinopathy and ocular hypertension with question of nerve damage related to an episode of hypoglycemic coma in April 2010, that was caused or permanently aggravated by the Veteran's diabetes mellitus, type II.  All necessary tests should be conducted.  If retinopathy and/or ocular nerve damage is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability is caused or aggravated by the Veteran's diabetes mellitus with episode of hypoglycemic coma in April 2010.  A complete rationale must be provided for any opinion offered. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The VA examiner should discuss what functional limitations the Veteran experiences in his usual occupation and daily activities as a result of any eye condition diagnosed on examination.  A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

3. After the above is complete, readjudicate the Veteran's claim.  If the full benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

